  Case 2:19-cv-07197-JMA-SIL Document 15 Filed 08/31/20 Page 1 of 2 PageID #: 124




                                    Ahmuty, demeRS & mCmANUS
   200 I.U. WILLETS ROAD                                                                       1531 ROUTE 82
   ALBERTSON, ny 11507                                                                 HOPEWELL JUNcTION, NY 12533
        (516) 294-5433                                                                          (845) 223-3470
           _______                           ATTORNEYS AT LAW
                                       199 WATER STREET , 16TH FLOOR
634 Plank road, SUITE 203 A                                                            20 WEST MAIN STREET, SUITE 205
  Clifton park, NY 12065                 NEW YORK, NEW YORK 10038                           RIVERHEAD, ny 11901
        (518) 387-3604                                                                          (516) 535-1844
           _______

55 CHURCH STREET, SUITE 205                                                             65 madison avenue, suite 400
                                                 (212) 513-7788
  WHITE PLAINS, NY 10601                                                                   Morristown, nj 07960
                                                                                               (973) 984-7300
        (914) 584-9934                       FACSIMILE (212) 513-7843



   August 24, 2020

   Honorable Joan M. Azrack
   United States District Court
   Eastern District of New York
   100 Federal Plaza
   Central Islip, NY 11722

                              Re:   Civil Action No.:     19-cv-7197 (JMA) (SIL)
                                    Defendant     :       Stoler of Westbury, Inc.
                                    Plaintiff     :       Hector Jose
                                    D/Loss        :       2/8/18
                                    Our File      :       IAT1540N19GAK

   Dear Judge Azrack:

   Please let this serve as a reply to plaintiff’s recently submitted sur-reply in the above referenced
   matter. Plaintiff’s counsel states that he takes exception with our citation to both Bereky v. Third
   A.R. Co. 244 N.Y. 84 (Ct. App. 1926) and Hull-Hazard, Inc. v. Roberts 72 N.Y.2d 900 (Ct. App.
   1998. Despite the fact that both cases were cited in our initial Memorandum of Law, plaintiff
   declined to opine on this issue in the opposition papers. Thus, defendant was not able to address
   the issue in its Reply.

   The Court in Bereky opined on the relationship between parent and subsidiary corporations, stating
   the following: “The whole problem of the relation between parent and subsidiary corporations is
   one that is still enveloped in the mists of metaphor. Metaphors in law are to be narrowly watched,
   for starting as devices to liberate thought, they end often by enslaving it. We say at times that the
   corporate entity will be ignored when the parent corporation operates a business through a
   subsidiary which is characterized as an “alias” or a “dummy.” All this is well enough in the
   picturesqueness of the epithets does not lead us to forget that the essential term to be defined is the
   act of operation.” Id. at p. 94. The Court went on to further state, “Dominion may be so complete,
   interference so obtrusive, that by the general rules of agency the parent will be a principal and the
   subsidiary an agent.” Id. at p. 95.

   Plaintiff contends that the case stands only for the proposition that a subsidiary may be held
   responsible for the torts of a parent corporation where there is sufficient control by the parent over
Case 2:19-cv-07197-JMA-SIL Document 15 Filed 08/31/20 Page 2 of 2 PageID #: 125

                        Re:     Civil Action No.:       19-cv-7197 (JMA) (SIL)
                                Defendant     :         Stoler of Westbury, Inc.
                                Plaintiff     :         Hector Jose
                                D/Loss        :         2/8/18
                                Our File      :         IAT1540N19GAK

the subsidiary. However, we argue that a portion of the case’s holding asserts that where two
corporate entities are so intertwined by their operation the corporate form is disregarded and one
may be considered a subsidiary of the other, a parent. Thus, since Len Stoler, Inc. controls Stoler
of Westbury, Inc. so completely, they are indeed in a parent and subsidiary relationship. And as
such, the release applies to Stoler of Westbury, Inc. in its releasing of all subsidiaries of Len Stoler,
Inc.

As for Hull-Hazard, we do not dispute plaintiff’s contention that the case does not overtly mention
the terms “parent” and “subsidiary.”. However, Hull-Hazard cites to Bereky, in its assertion that
“We have acknowledged that the corporate form sometimes may be disregarded where it is
necessary to achieve equity or essential to the end that some accepted public policy may be
defended or upheld.” Id. at 904. Thus, the case stands in support of Bereky, in stating that looking
to the actual operation of two entities allows the court to disregard the corporate form in
determining their relationship. And that when said operation reveals that one corporation
dominates the other, a parent/subsidiary relationship exists. Therefore, we would argue under
Hull-Hazard that this Court may disregard the corporate form of Stoler of Westbury, Inc. and look
to the actual operation that we have described in our motion papers to understand that Len Stoler,
Inc. is in fact a parent of Stoler of Westbury, Inc.

Therefore, we would again assert that the cases stand for what we have argued in good faith in our
motion papers. Thank you for your consideration.



Very Truly Yours,



Glenn A. Kaminska
(646) 535-5835
Glenn.kaminska@admlaw.com

Cc:
Steven J. Moser
Moser Law Firm, P.C.
3 School Street - Suite 207B
Glen Cove, New York 11542
steven.moser@moserlawfirm.com




                                                    2
